Case 7:21-cv-00310-JPJ-PMS Document 4 Filed 06/15/21 Page 1 of 1 Pageid#: 26


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 JOSHUA CAIN MULLINS,                              Civil Action No. 7:21-cv-00310
      Plaintiff,
                                                   OPINION
 v.
                                                   By: James P. Jones
 SWVRJA, et al,                                    United States District Judge
     Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered May 18, 2021, the court directed plaintiff to submit within 20 days from the

date of the order the monthly inmate account statement for the month of April, 2021, obtained

from the appropriate prison official of each prison at which plaintiff is or was confined during

that month. Plaintiff was advised that a failure to comply would result in dismissal of this action

without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This _____
                    15th day of June, 2021.



                                                      /s/James P. Jones
                                              __________________________________
                                                    United States District Judge
